Title: To James Madison from Robert Troup, 26 September 1808
From: Troup, Robert
To: Madison, James



Sir
Albany, State of New York 26. September 1808.

I have the honor to solicit the renewal of my former Acquaintance with you, and to ask the favor of your good offices, in a matter which I presume to be within the sphere of your department.
For several years past, I have had charge of the estate, lying in the Western parts of this state, and now belonging to the family of the late Sir William Pulteney, of London, an estate exceeding two millions of Dollars in value.  Upon Sir William Pulteneys death, the estate descended to his only child the Countess of Bath, and Wife of Sir James Pulteney, the present  Secretary at War.  I find that the English newspapers of July last, announce the death of the Countess of Bath, and mention the different persons supposed to succeed to her vast estates, in a way that leaves no room to doubt, that she is dead  By this event, my power of Attorney, in judgment of law is revoked, and consequently all the business of my Agency, is brought to a stand, to the great injury of the concerns of the estate, and to the no small prejudice of the settlement of the Country, where the estate is situate.  In this unpleasant state of things I have determined to send my Secretary Mr. Joseph Fellows to London, with letters to the Pulteney family in order to furnish them with precise information relative to the estate, and to obtain such powers for it’s sale and Conveyance, as by the laws of this State, will be effectual.
Mr. Fellows is a native of England but a naturalized Citizen of the United States, and he will embark in the British packet, appointed to sail from New York, on Wednesday the 5th. of next month.  It may so happen that on his outward, or homeward Voyage, or both, Mr. Fellows may stand in need of the protection due to his American Citizenship in securing which a pass, from your Office would be very important.
It may also happen, that an introductory letter to our Minister in London, in favor of Mr. Fellows, would be useful to him.  Now Sir, if the passport, and introductory letter, can be granted consistently with the  and practice of your department, I beg leave, in the most respectful manner, to request the grant of them.  On Mr. Fellows’s honor and discretion, to make a proper use of them, implicit reliance may be placed, and as he has no business in Europe but merely to visit the Pulteney family in London, and procure fresh powers for my Agency, he will return to America, the moment these objects are accomplished.  Upon his return, Mr. Pinckney may safely confide to his care, any confidential dispatches to our government.
If you should see it proper, Sir, to comply with the request of  permit me further to trespass upon your goodness, by asking you to take the trouble of forwarding the passport, and introductory letter, by post, under cover to my friend Mr. Peter P. Goelet, Merchant, in New York, for delivery to Mr Fellows, who will leave this for New York, on Saturday the 1st. of next month.  With the most respectful Consideration, I have the honor to be Sir Your most obedient Servant

Rob: Troup

